Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 07/21/2017, in which claims 
1-15 are considered below.
                                                    Allowable Subject Matter
Claims 1, 2, 4, 6-11 and 13-15 are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Timothy Fontes  (Reg. No. 70,801).
The application has been amended as follows: 
The claims:
1.	(Currently Amended)  An unmanned aerial vehicle comprising:
		a structure, the structure defining:
a plurality of arms defined along a periphery of the structure, the plurality of arms configured for variable length relative to a center portion of the structure, wherein each arm of the plurality of arms is operable to fold to shorten a length of the arm and wherein each arm is operable to unfold to increase the length of the arm,
a plurality of mountings, wherein each mounting of the plurality of mountings is respectively formed at an end portion of each arm of the plurality of arms of the structure;
a plurality of motors, a motor of the plurality of motors being housed within each of the plurality of mountings of the structure;
a plurality of propellers in operative communication with the plurality of motors for propelling the foldable unmanned aerial vehicle during flight;
a string and spring mechanism associated with each respective arm of the plurality of arms for altering a length of each arm of the plurality of arms, wherein the string and spring mechanism includes:
a servo motor associated with the center portion of the structure,
a wheel in operable engagement with the servo motor, and
a plurality of strings in operative engagement to the wheel and to respective ones of the plurality of arms,
wherein engaging the servo motor turns the wheel and tensions the plurality of strings which consequently shortens the length of each arm of the plurality of arms relative to the center portion of the structure; and
a processor in operative communication with the plurality of motors that controls operation of the plurality of motors, the processor further configured for controlling the string and spring mechanism to alter the length of each arm of the plurality of arms of the structure such that a motor associated with the each arm is drawn towards or forced away from the center portion of the structure.

2.	(Previously presented)  The method of claim 1, wherein the plurality of arms are restricted to one degree of freedom such that altering the length of an arm of the plurality of arms moves a respective motor of the plurality of motors towards or away from the center portion of the structure. 

3.	(Canceled) 

4.	(Previously presented)  The method of claim 1, wherein the string and spring mechanism includes:
a plurality of spring

5.	(Canceled)  

6.	(Previously presented)  The method of claim 1, wherein the processor and the string and spring mechanism are configured for symmetric or asymmetric articulation of the plurality of arms, such that each arm of the plurality of arms is operable to extend outwardly at a variable distance

7.	(Previously presented)  The method of claim 1, wherein the processor is configured to control flight of the unmanned aerial vehicle using a dynamic closed loop control system that considers structure dynamics for output of the plurality of motors, wherein the dynamic closed loop control system is modified to account for alteration of the length of the arms during flight of the vehicle.

8.	(Original)  The method of claim 1, wherein the structure is comprised of a multi-laminate cardboard.  

9.	(Currently Amended)  A method of making a foldable unmanned aerial vehicle comprising:
		providing a multi-layer laminate;
		cutting a plurality of layers from the multi-layer laminate;
arranging the plurality of layers in a predetermined configuration relative to one another to form a structure, the structure defining a plurality of arms defined along a periphery of the structure; and
mounting a motor-propeller assembly along each of the plurality of arms; and
forming a string and spring mechanism associated with each respective arm of the plurality of arms for  altering a length of each arm of the plurality of arms, wherein the string and spring mechanism includes:
a servo motor associated with the center portion of the structure;
a wheel in operable engagement with the servo motor; and
a plurality of strings in operative engagement to the wheel and to respective ones of the plurality of arms, wherein engaging the servo motor turns the wheel and tensions the plurality of strings which consequently shortens the length of each arm of the plurality of arms relative to the center portion of the structure.

10.	(Previously presented)  The method of claim 9, further comprising controlling the string and spring mechanism using a processor, the processor configured for controlling the string and spring mechanism to alter the length of each arm of the plurality of arms in order to accommodate predetermined rotation of the unmanned aerial vehicle, wherein the processor is further configured to account for alteration of the length of the arms during flight of the unmanned aerial vehicle. 
		
11.	(Currently Amended)  A foldable unmanned aerial vehicle comprising:
a structure comprising a multi-layered laminate;
a plurality of extendable arms coupled to the structure and operable by one or more motors for variable length based on one or more control signals; 
a plurality of propellers operable for propelling the foldable unmanned aerial vehicle during flight by one or motors based on one or more control signals;
a spring-string mechanism associated with each respective extendable arm of the plurality of extendable arms for altering a length of the extendable arm, wherein the string and spring mechanism includes:
a servo motor associated with the center portion of the structure;
a wheel in operable engagement with the servo motor; and
a plurality of strings in operative engagement to the wheel and to respective ones of the plurality of arms, wherein engaging the servo motor turns the wheel and tensions the plurality of strings which consequently shortens the length of each arm of the plurality of arms relative to the center portion of the structure; and
a processor in operative communication with the one or more motors for providing the one or more control signals to the one or more motors.

12.	(Canceled)  

13.	(Previously presented)  The foldable unmanned aerial vehicle of claim 11, wherein a respective arm of the plurality of extendible arms is associated with a respective motor of the one or more motors.
14.	(Previously presented)  The foldable unmanned aerial vehicle of claim 13, wherein an alteration of the length of at least one extendible arm

15.	(Currently Amended) The method of claim 1, wherein a spring in operative engagement with a respective arm of the plurality of arms is forcibly compressed between the motor of the arm and the center portion of the structure when an associated string of the plurality of strings is tensioned.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642